Opinion issued May 27, 2010
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 


















 

NO. 01-09-00539-CV
 





















 

THE METHODIST HOSPITAL, Appellant
 
V.
 
LANCE FITZPATRICK, Appellee
 
 

On Appeal from the 151st District Court
Harris County, Texas
Trial Court Cause No. 2008-60977
 
 

MEMORANDUM OPINION
Appellant, The Methodist Hospital, has
filed a motion to dismiss the appeal.  No
opinion has issued. Accordingly, we grant the motion to dismiss the appeal.  Tex. R.
App. P. 42.1(a)(1).  
All other pending motions in this
appeal are overruled as moot.  The Clerk
is directed to issue mandate within 10 days of the date of this opinion.  Tex. R.
App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings,
Higley, and Sharp.